Citation Nr: 9903148	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  98-03 096	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
right ear.

2.  Entitlement to service connection for an irregular heart 
beat. 

3.  Entitlement to service connection for disability of the 
left knee, right ankle, feet, shoulders, elbows, hands, nose, 
throat, heart and stomach.

4.  Entitlement to service connection for Persian Gulf War 
syndrome.

5.  Entitlement to service connection for a personality 
disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


REMAND

The veteran served on active duty from June 1970 to January 
1972 and from July 1984 to January 1997. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Nashville, Tennessee, Regional Office (hereinafter RO).  

Documentation on file indicates that upon canceling a hearing 
before a Board Member in Washington, D. C., scheduled for 
January 1999, the veteran expressed a desire to attend a 
hearing at the RO before a Board Member.  Accordingly, as 
"Travel Board" hearings are scheduled by the RO (See 
38 C.F.R. § 20.704(a) (1998)) rather than the Board, this 
case must be REMANDED for the following action:  

The RO should schedule the veteran for a 
hearing before a traveling member of the 
Board sitting in the Nashville, Tennessee 
RO, and provide the veteran and his 
representative with notice thereof.  

Thereafter, the case should be returned to the Board, in 
accordance with applicable procedures.  The veteran need take 
no action until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In 

addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 2 -


